     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     WYETH MCADAM
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, CA 94105-1545
 6          Telephone: (415) 268-5610
 7
            Facsimile: (415) 744-0134
            E-mail: Wyeth.McAdam@ssa.gov
 8
     Attorneys for Defendant
 9

10                                 UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF CALIFORNIA
11                                     SACRAMENTO DIVISION
12
     VICTOR SAHYOUN,                                   )   Case No.: 2:18-cv-00576-EFB
13
                                                       )
14                  Plaintiff,                         )   STIPULATION FOR EXTENSION OF
                                                       )   TIME AND
15          vs.                                        )   PROPOSED ORDER
                                                       )
16
     NANCY A. BERRYHILL,                               )
17   Acting Commissioner of Social Security,           )
                                                       )
18                  Defendant.                         )
                                                       )
19
                                                       )
20

21          IT IS HEREBY STIPULATED, by and between Victor Sahyoun (Plaintiff) and Nancy A.
22   Berryhill, Acting Commissioner of Social Security (Defendant), by and through their respective
23   counsel of record, that, with the Court’s approval, Defendant shall have an extension of time of
24   thirty (30) days to file her Opposition to Plaintiff’s Opening Brief. The current due date is June 7,
25   2019. The new date will be July 5, 2019. All other deadlines will extend accordingly.
26          Defense counsel needs an extension of time because she is a newer hire who needs more
27   time to complete review and analysis of the record, consider the issues raised in Plaintiff’s brief,
28   determine whether options exist for settlement, draft the response, and go through the necessary




     Stip. & Prop. Order for Ext., 2:18-cv-00576-EFB
 1   in-house reviews and her reviewer, due to her own workload demands, needs additional time to
 2   review the brief. This request is made in good faith with no intention to delay unduly the
 3   proceedings. Counsel apologizes to the Court and Plaintiff for any inconvenience this delay may
 4   cause.
 5                  This is Defendant’s second request for an extension.
 6
                                           Respectfully submitted,
 7

 8   Dated: May 30, 2019                   MCGREGOR W. SCOTT
                                           United States Attorney
 9                                         DEBORAH LEE STACHEL
                                           Regional Chief Counsel, Region IX
10
                                           Social Security Administration
11
                                       By: /s/ S. Wyeth McAdam
12                                        S. WYETH MCADAM
13
                                          Special Assistant United States Attorney
                                          Attorneys for Defendant
14

15                                          /s/ Harvey Sackett
16
                                           HARVEY SACKETT
                                           Sackett & Associates, A Professional Law Corporation
17                                         Attorneys for Plaintiff
                                           (*As authorized via e-mail on May 30, 2019)
18

19
                                                  ORDER
20
     GOOD CAUSE APPEARING, PURSUANT TO STIPULATION, DEFENDANT SHALL FILE
21
     HER CROSS-MOTION FOR SUMMARY JUDGMENT OR MOTION TO REMAND
22   OPPOSITION TO PLAINTIFF’S OPENING BRIEF ON OR BEFORE July 5, 2019.

23

24
     Dated: May 30, 2019.                         __________________________________
25                                                THE HONORABLE EDMUND F. BRENNAN
                                                  UNITED STATES MAGISTRATE JUDGE
26

27

28




     Stip. & Prop. Order for Ext., 2:18-cv-00576-EFB
